   Case 21-00061        Doc 4   Filed 05/13/21 Entered 05/13/21 14:30:34             Desc Main
                                   Document    Page 1 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In re:                                 )             Chapter 11
                                       )             Bankruptcy No. 19-35576
RQW Real Estate Holdings, LLC, et al., )             Jointly Administered
___________________________________ )                Honorable Deborah K. Thorne
RQW Real Estate Holdings, LLC,         )
RQW Automotive Services, LLC, and      )
Eric Quick,                            )             Adversary No. 21-00061
                           Plaintiff,  )
                      v.               )
                                       )
Wilkie Holdings, Inc.                  )
                           Defendant.  )

                                     NOTICE OF MOTION

TO:      See attached list

      PLEASE TAKE NOTICE that on May 20, 2021 at 9:30 a.m., I will appear before the
Honorable Judge Thorne, or any judge sitting in that judge’s place, and present the motion of
Defendant, Wilkie Holdings, Inc., to extend time, a copy of which is attached.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:
       To appear by video, use this linke: https://www.zoomgov.com/. Then enter the meeting
ID and password.
       To appear by telephone, call Zoom for Government at 1-669-254-2-5252 or 1-646-
9=828-7666. Then enter the meeting ID and password.
       Meeting ID and password. The meeting ID for this hearing is 160 9362 1728 and the
password is No passcode required. The meeting ID and password can also be found on the judge’s
page on the court’s web site.

        If you object to this motion and want it called on the presentment date above, you must file
a Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion in advance without a hearing.

                                              WILKIE HOLDINGS, INC.


                                      By:     /s/    George A Thomas
                                                     Attorney for Defendant
  Case 21-00061        Doc 4    Filed 05/13/21 Entered 05/13/21 14:30:34            Desc Main
                                   Document    Page 2 of 4



                                 CERTIFICATE OF SERVICE

        I, Teresa L. Einarson, an attorney, certify that on May 13, 2021, I served a copy of this
notice and the attached motion on each entity shown on the following list via the method stated
therein.

VIA ECF TO:

William J. Factor
FactorLaw
105 W. Madison Street, Suite 1500
Chicago, IL 60602
Email: wfactor@wfactorlaw.com



                                                     /s/     Teresa L Einarson




George A. Thomas (3122971)
Teresa L. Einarson (6198676)
Thomas & Einarson, Ltd.
1200 Roosevelt Road, Suite 150
Glen Ellyn, IL 60137
Tel. (630) 562-2280
Fax (630) 953-1340
Email: GeorgeAThomas@outlook.com
Email: TeresaLEinarson@outlook.com
   Case 21-00061       Doc 4    Filed 05/13/21 Entered 05/13/21 14:30:34           Desc Main
                                   Document    Page 3 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In re:                                 )             Chapter 11
                                       )             Bankruptcy No. 19-35576
RQW Real Estate Holdings, LLC, et al., )             Jointly Administered
___________________________________ )                Honorable Deborah K. Thorne
RQW Real Estate Holdings, LLC,         )
RQW Automotive Services, LLC, and      )
Eric Quick,                            )             Adversary No. 21-00061
                           Plaintiffs, )
                      v.               )
                                       )
Wilkie Holdings, Inc.                  )
                           Defendant.  )

                                  MOTION TO EXTEND TIME

         Defendant, Wilkie Holdings, Inc., by its attorneys, Thomas & Einarson, Ltd., states the

following in support of its motion to extend the time within which it must answer or otherwise

respond by motion to the Adversary Complaint.

         1.)    On April 14, 2021, Plaintiffs filed their Adversary Complaint against Wilkie

Holdings, Inc. and issued summons.

         2.)    Docket Entry No. 3 dated April 15, 2021 reflects Summons Service was executed

on Wilkie Holdings, Inc. by first class mail.

         3.)    Pursuant to Bankruptcy Rule 7012, Defendant is required to file a motion or answer

to the Complaint by May 14, 2021 (within 30 days of issuance).

         3.)    On May 13, 2021, Defendant retained the law firm of Thomas & Einarson, Ltd. to

represent it in the defense of this Adversary Proceeding.

         4.)    To properly answer or otherwise respond by motion to the Complaint, Defendant’s

attorneys must review the details of this chapter 11 proceeding; perform a complete review of the
  Case 21-00061       Doc 4    Filed 05/13/21 Entered 05/13/21 14:30:34           Desc Main
                                  Document    Page 4 of 4



proceedings in DuPage County Case number 2018CH791; and, review the underlying

organizational documents of the debtor LLCs.

       5.)    For this reason, the Defendant requests an additional 28 days, from May 14, 2021

up to and including June 11, 2021, to file its answer or motion to the Adversary Complaint.

       WHEREFORE, Defendant, Wilkie Holdings, Inc., respectfully requests that this Court

enter an order extending the time within which it must answer or otherwise respond to the

Adversary Complaint from May 14, 2021 to and including June 11, 2021, and for any further relief

this Court deems just and appropriate.


                                                    WILKIE HOLDINGS, INC.


                                            By:     /s/    George A Thomas




George A Thomas (3122971)
Teresa L. Einarson (6198676)
Thomas & Einarson, Ltd.
1200 Roosevelt Road, Suite 150
Glen Ellyn, IL 60137
Tel. (630) 562-2280
GeorgeAThomas@outlook.com
TeresaLEinarson@outlook.com
